DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 12/31/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Claims 16, 18, and 20-26 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, 7-8, 13-16, 18, 20-26, 33-34, and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
inter alia, a lead acid battery separator containing at least one separator layer consisting essentially of a composite of fibers and silica, wherein the fibers are multiple strands twisted together to form a bunch and bonded with a binder.
Jiang (US 2016/0301053 A1) is considered to be the closest relevant prior art to independent claim 1.  Jiang in view of Whear et al. discloses most of the claim limitations as set forth previously (see OA dated 04/01/2021).
However, as persuasively argued by Applicant (see Remarks pg.9 dated 06/01/2021), Jiang does not disclose, teach, fairly suggest, nor render obvious the recited fibers being multiple strands twisted together to form a bunch and bonded with a binder.  While Jiang does disclose binder fibers ([0052]), it is persuasive that a multi-component fiber of binder fibers would not reasonably lead the skilled artisan to understand that such fibers are twisted and bonded with a binder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        06/03/2021